         

Exhibit 10.16
AMENDMENT NO. 1
TO THE
FOREST CITY ENTERPRISES, INC.
2005 DEFERRED COMPENSATION PLAN
FOR NONEMPLOYEE DIRECTORS
(As Amended And Restated Effective January 1, 2008)
     Forest City Enterprises, Inc. hereby adopts this Amendment No. 1 to the
Forest City Enterprises, Inc. 2005 Deferred Compensation Plan for Nonemployee
Directors (As Amended and Restated Effective January 1, 2008) (the “Plan”),
effective as of the date this Amendment No. 1 is executed. Words and phrases
used herein with initial capital letters that are defined in the Plan are used
herein as so defined.
I.
     Article II, Section 4(i) of the Plan is hereby amended to read in its
entirety as follows:
     “(i) Such Account will be credited with gains, losses, interest and other
earnings based on investment directions made by the Participant, in accordance
with investment deferral crediting options and procedures established by the
Committee, which shall include procedures for prospective investment directions
with respect to Fees that are to be deferred under the Plan. The Committee may
change the investment deferral crediting options and procedures from time to
time. Unless otherwise specified by the Committee, the investments in which a
Participant’s Account may be deemed invested are (a) an interest bearing
obligation specified by the Committee from time to time and (b) Class A Common
Shares. Participants shall be permitted to reallocate the deemed investment of
their Accounts between such deemed investment options only as and to the extent
determined by the Committee. Any dividends deemed payable with respect to
Class A Common Shares that are deemed credited to a Participant’s Account shall
be credited to the Participant’s Account and shall be deemed reinvested in
Class A Common Shares.”
II.
     Article II, Section 7 of the Plan is hereby amended to read in its entirety
as follows:
     “7. Death of a Participant. In the event of the death of a Participant, the
remaining amount of the Participant’s Account shall be paid to the Beneficiary
or Beneficiaries designated in a writing on a form that the Committee may
designate from time to time, (the ‘Beneficiary Designation’) in accordance with
the Participant’s Payment Election, or in accordance with a special payment
election filed by the Participant with the Committee at the same time as the
Participant’s Payment Election under Section 5 or 6 of this Article is filed
with the Committee that is to be operative and

 



--------------------------------------------------------------------------------



 



override any other payment election under the Participant’s Payment Election in
the event of the death of the Participant. Any special payment election filed by
a Participant subsequent to the filing of his or her initial Payment Election
under Section 5 of this Article must meet such additional requirements as the
Committee determines are appropriate to avoid the inclusion of the amounts
subject to such special payment election in the gross income of a Participant or
Beneficiary under Section 409A(a)(1) of the Code, including, without limitation,
the requirements under Section 6 of this Article. A Participant’s Beneficiary
Designation may be changed at any time prior to his or her death by the
execution and delivery of a new Beneficiary Designation. The Beneficiary
Designation on file with the Company that bears the latest date at the time of
the Participant’s death shall govern. In the absence of a Beneficiary
Designation or the failure of any Beneficiary to survive the Participant, the
amount of the Participant’s Account shall be paid to the Participant’s estate in
accordance with the elections made on the Participant’s Payment Election;
provided, however, that to the extent permitted by Section 409A of the Code,
payment of the Participant’s Account under the circumstances described in this
sentence shall be made in the form of a lump sum in cash to the Participant’s
estate within 90 days after the appointment of an executor or administrator. In
the event of the death of the Beneficiary or Beneficiaries after the death of a
Participant, the amount of the Participant’s Account shall be paid to the estate
of the last surviving Beneficiary in accordance with the elections made on the
Participant’s Payment Election or special payment election, as applicable;
provided, however, that to the extent permitted by Section 409A of the Code,
payment of the Participant’s Account under the circumstances described in this
sentence shall be made in the form of a lump sum in cash to the Beneficiary’s
estate within 90 days after the appointment of an executor or administrator.”
     EXECUTED at Cleveland, Ohio, this 17th day of December, 2009.

            FOREST CITY ENTERPRISES, INC.
      By:   /s/ Andrew J. Passen         Title:   Executive Vice President of
Human Resources           

-2-